                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

A.P.,                                             )
                                                  )
        Plaintiff,                                )
                                                  )
vs.                                               )            No. 4:19-CV-00351-SRB
                                                  )
WILLIAM JEWELL COLLEGE,                           )
                                                  )
        Defendant.                                )

DEFENDANT’S PARTIAL MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
            JURISDICTION AND FAILURE TO STATE A CLAIM

        Defendant William Jewell College (the “College”) respectfully moves the Court to

dismiss Plaintiff’s Title IX claim (Count I) under Federal Rule of Civil Procedure 12(b)(1), to the

extent the claim seeks prospective relief. Because Plaintiff is no longer a student of the College

and does not plead any intent to return to the College, she fails to demonstrate standing to seek

prospective relief and, therefore, this Court lacks subject matter jurisdiction to award it.

        In addition, the College respectfully moves the Court to dismiss Counts III, VI, and VII

of Plaintiff’s Complaint for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Each of these counts fails to articulate a viable legal theory under Missouri law

because they are predicated on the assumptions that the College had a general duty to protect

Plaintiff from the criminal conduct of third-parties and that the College had a fiduciary

relationship with Plaintiff, both of which Missouri law rejects.

                                   _________________________

        Wherefore, for the reasons set forth in this motion, and as discussed more fully in the

accompanying Suggestions in Support, the College moves the Court to dismiss Count I for lack

of subject matter jurisdiction to the extent it seeks prospective relief and to dismiss Counts III,

VI, and VII for failure to state a claim.



          Case 4:19-cv-00351-SRB Document 12 Filed 06/03/19 Page 1 of 2
                                            Respectfully submitted,


                                            /s/ Derek T. Teeter
                                            Derek T. Teeter      MO #59031
                                            HUSCH BLACKWELL LLP
                                            4801 Main, Suite 1000
                                            Kansas City, Missouri 64112
                                            Tel: 816-983-8000
                                            Fax: 816-983-8000
                                            derek.teeter@huschblackwell.com

                                            Attorney for Defendant

                               CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I filed the foregoing document via the Court’s ECF
system, which will cause a true and correct copy of the same to be served electronically on all
ECF-registered counsel of record.


                                            /s/ Derek T. Teeter
                                            Attorney for Defendant




                                               2

         Case 4:19-cv-00351-SRB Document 12 Filed 06/03/19 Page 2 of 2
